Title: From Louisa Catherine Johnson Adams to John Adams, 24 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear John
					Washington 24th Feby 1819
				
				Your two last Letters would have been answered much sooner if they I had not been constantly engaged and prevented either by visitors at home or visiting abroad from writing or in fact doing anything—I think still you were mistaken about your having a Letter on my file which I had not attended to but you have assigned so excellent a reason for your silence which I ought to have recollected that I am sorry I urged you on the subject and shall be more careful for the future how I lay my charges—The subject on which you wrote in your last Letter is a very interesting and important one and your father thinks the arrangement the best under existing circumstances that could have been made—I therefore earnestly recommend to you to curb every unpleasant feeling or thought and not to decide too hastily on points of such deep interest to those of the family older and better able to judge of fitness than either you or myself—The family of Mr. Adams will excite an interest in their Grandfather and prevent his feeling the extreme loneliness of his situation—and your occasional visits with those of your brothers will afford him more variety of society and contribute to amuse him; and let me add that in many points of view it will be advantageous to your Uncle and his children—You I know are utterly incapable of any little petty jealousy and your uneasiness springs from pure and benevolent motives yet my dear child you must guard against the expression of feelings which however honourable in themselves are often misconstrued and place you in situations the most painful and unpleasant to a delicate mind—Your character is frank and open and alas like my own too often impelled by that impulse of the heart which leads to rashness and which the worldlings of the day never understand or understand only to abuse It is amiable so long as we do not suffer it to usurp too great dominion over our understandings but like every virtue carried to excess it becomes weakness nay even vice when not duly controuled—Guard against it my boy and let your Mothers warning voice be ever sounding in you ears this affectionate though anxious admonition—This has been the fault of my life and even experience long tried and often painful has been unable to correct a failing which had been suffered to “grow with my growth and strength with my strength”—It has too often proved the master passion and is still occasionally unconquerable and   it is only at that happy period of life at which you now are that we possess the ability of forming ourselves upon the best models and in fact by perseverence becoming what we desire as far as the weakness of human nature will admit in the attainment of perfection—I shall write you again soon but in the interim wait impatiently for your promised piece in the galaxy—Give my love to Charles for whose health I still feel very anxious—Mr Clark is again very bad—Love to all from your affectionate Mother
				
					L C Adams
				
				
			